February 20, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                     THE STATE OF TEXAS, Appellant

NO. 14-13-00916-CR                         V.

                     DARRYL HENDERSON, Appellee
                    ________________________________

     This cause was heard on the motion of the State to dismiss the appeal.
Having considered the motion, the Court orders the appeal DISMISSED.

     We further order the mandate be issued immediately.

     We further order this decision certified below for observance.